DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  “a second water hold cover” should be “a second water hole cover”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the drainage tank has a tank support end to prevent the water supply tank from being separated (second line from end).  This limitation cannot be understood based 
Claim 1 recites the limitation "the tank installation space".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a tank module frame".  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this refers to the tank module frame recited in claim 1.
Claim 2 recites the limitation "the tank installation space".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 states that the water hole covers are closed by the weight of the respective water hole covers.  It cannot be understood how the covers are closed by their own weight.  It is assumed that the holes are closed by the weight of the covers.
Claim 9 states that the first water [hole] is closed by the weight of the second water hole cover.  It is assumed that it is the second water hole that is closed by the weight of the second water hole cover.
Claim 13 recites the limitation "a tank support bar".  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this refers to the tank support bar recited in claim 1.
Remaining claims are rejected due to their dependency on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 states that the respective water hole covers have a round shape, which is a limitation in claim 7.  Claim 7 states that the covers correspond to the upper side of the respective tanks, which are claimed in claims 5 and 6 to be round.  All of the limitations in claim 8 are found in claims 5, 6, and 7, from which claim 8 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 is rejected because it depends from claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20130117944 by Moon et al.
As to claim 1, Moon discloses a clothes treatment apparatus comprising a cabinet 10 (fig. 1) partitioned into a treatment chamber 12, a cycle chamber 20 (fig. 5) including a tank module frame (fig. 5, any of the shown components can indicate a frame) to receive a water supply tank 62 (fig. 25) and a drainage tank 63; a door 14 (fig. 1; also door panel cover of door module 60 may be the claimed “door,” fig. 5); a steam unit 30 (fig. 5) in the cycle chamber; and a heat pump unit 22 (see also para. 84); and a tank support bar (e.g. horizontal floor components below the tanks, fig. 5) that defines part of a tank installation space (lower portion, of the cabinet, see fig. 25), wherein the water supply tank 62 (fig. 25) is separably installed in the tank module frame and connected to the steam unit, wherein the drainage tank 63 separably installed in the tank module frame to store condensed water (para. 203), and wherein the water supply and drainage tanks have respective tank support ends (e.g. the bottom of the tanks) that engage with an upper side of the tank support bar that can prevent unintentional separation.
As to claim 2, Moon discloses a tank module frame between a tank installation space and the cycle chamber that partitions the spaces (fig. 5, any of the shown components can indicate a frame that partitions).
As to claim 3, Moon discloses that the tank support bar (e.g. horizontal floor component, fig. 5) is connected to the tank module frame (e.g. surrounding frame 
As to claim 17, Moon discloses that the water supply and drainage tanks are located on the tank support bar and are parallel to each other (figs. 5 and 25).

Allowable Subject Matter
Claims 2-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 4, the prior art of record does not teach the claimed structures of the tank support ends, tank support bar, water supply tank, and drainage tank, in combination with the other required claim limitations.  Nothing in the prior art of record presents teachings that would have rendered the claim structure obvious.  As to claim 5, the prior art of record does not teach or suggest the claimed structures of the water supply tank and drainage tank.  In particular, the prior art of record does not teach a tank body open at a front and a tank cover that is coupled to the front of the tank body and that defines a water-storing space.  This limitation is interpreted to mean that the tank cover is a separate (i.e. non-integral) component of the tank that forms an interior space that allows the tank to hold a liquid, the absence of the tank cover would result in the water-storing space to be undefined (i.e. incapable of holding a liquid).  The prior art of record does not provide teachings that would have obviously motivated one of ordinary skill in the art to have made this modification to the tanks taught by Moon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.